Citation Nr: 0908194	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  09-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

In an October 2008 rating decision, service connection for 
pulmonary fibrosis, claimed as asbestosis secondary to 
asbestos exposure, was granted.  Because this was a full 
grant of the benefit sought and the Veteran has not indicated 
his disagreement with the initial rating or effective date 
assigned, this issue has been resolved and therefore it will 
not be addressed in the decision below. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran contends that he was a gunner's mate during World War 
II, and that he was subject to firing of weapons aboard ship.  
He continued that the guns were in close proximity to his 
General Quarters and he did not have ear protection at any 
time during service.  The Board notes that the Veteran is 
considered competent to relate a history of noise exposure 
during service.  See 38 C.F.R. § 3.159(a)(2); see also 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In 
addition, the Board also notes that pursuant to a March 2007 
VA audiological examination, the Veteran has a current 
diagnosis of bilateral hearing loss and tinnitus.

In an April 2007 rating decision, the RO denied the Veteran's 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus, noting that his November 1945 
discharge examination indicated that hearing was normal via 
whisper testing.  However, upon further review of the 
Veteran's service treatment records, it appears that the 
Veteran did not have a discharge examination.  The Veteran's 
service treatment records reflect that he did have a service 
entrance examination in June 1943, which did provide that he 
performed satisfactorily on voice whisper testing at that 
time.  However, the only document in the Veteran's service 
records which pertains to his discharge is a November 1945 
record which provides that the Veteran was transferred to 
Shoemaker, California for discharge.  There is no service 
separation examination on file.  Therefore, the RO based its 
April 2007 rating decision on incorrect information.

After submitting a copy of his March 2007 VAMC audiological 
evaluation, the RO reconsidered the Veteran's bilateral 
hearing loss and tinnitus claims in an October 2007 rating 
decision.  In that rating decision, the RO again denied the 
Veteran's claims, stating that although the March 2007 VAMC 
audiological evaluation showed a current diagnosis of 
bilateral hearing loss, there was no evidence of a 
relationship between an in-service injury or disease and the 
current disability.  Nonetheless, silence of the record on 
this point may not be taken as evidence against a Veteran's 
claim, an opinion must be provided.  See Verdon v. Brown, 8 
Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  
In addition, although the RO denied the Veteran's tinnitus 
claim because the March 2007 VAMC audiological evaluation did 
not provide a diagnosis of tinnitus, the Board notes that the 
Veteran is competent to give evidence about what he 
experienced; i.e., he is competent to report that he has 
experienced ringing in his ears.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).

Furthermore, the Board notes that the Veteran has not been 
afforded a VA examination for his claims for entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In addition, the Court has held 
that "[t]his is a low threshold."  Id. at 83.

The evidence of record indicates that the Veteran was exposed 
to acoustic trauma during service and that he has a current 
diagnosis of bilateral hearing loss and complaints of 
tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2007) (lay evidence presented by the Veteran concerning 
continuity of symptoms after service is credible and 
ultimately competent).  Accordingly, the Veteran should be 
afforded a VA examination for his claims for service 
connection for bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
appropriate VA audiological examination to 
determine the nature and etiology of his 
current bilateral hearing loss and 
tinnitus.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  The VA examiner should 
indicate whether it is at least as likely 
as not that the Veteran has current 
bilateral hearing loss and tinnitus that 
is causally or etiologically related to 
his active service, to include acoustic 
trauma during service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



